DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 3/17/2021.  Claims 1, 3, 4, 7, and 10 were amended.  No claims were cancelled.  No new claims were added by this amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 2011/0247170 (hereafter Jones).

Regarding Claim 1, Jones teaches:
1. A vacuum lid for a shop (see discussion below) vacuum 
a waste receptacle (trash bin 12); 
an adapter plate (platform 20) disposed at a top surface of the waste receptacle (Figure 1) to connect to either a suction head of the shop vacuum or the waste receptacle (waste receptacle selected for examination – connection shown in Figures 1 3, and 5), and 
an extension collar (assembly of apparatus 10 without platform 20 comprising conical riser 24 attached to platform 20, Figures 1 and 5) extends from the adapter plate configured to detachably receive the shop vacuum 

Jones does not specifically disclose that the trash bin vacuum cleaner or the blower 15 (suction head) is a shop vacuum.  The Applicant did not provide a unique definition of a “shop vacuum”.  Therefore, the Examiner uses the broadest reasonable interpretation of the term “shop vacuum” to be is used to describe any vacuum that can take on heavy-duty cleaning work typically employed in a workshop environment.  It would have been obvious to one with ordinary skill in the art at the time of the invention to use the Jones device or the blower of the Jones device as a shop vacuum with the motivation to collect and clean a workshop environment.
	Additionally, Jones discloses an assembly of apparatus 10 within conical riser 24 that extends from the flat platform 20.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to invention to form the conical riser section 24 as a separate part from the flat platform 20, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 2, Jones teaches:
2. The vacuum lid of claim 1, wherein the extension collar (assembly of apparatus 10 without platform 20 comprising conical riser 24 attached to platform 20, Figures 1 and 5) further comprises a vacuum hose (flex hose 36).  

Regarding Amended Claim 3, Jones teaches:
3. The vacuum lid of claim 2, wherein the extension collar (assembly of apparatus 10 without platform 20 comprising conical riser 24 attached to platform 20, Figures 1 and 5) further comprises a vacuum plug (suction tube 32) to receive the vacuum hose (flex hose 36).  

Regarding Amended Claim 4, Jones teaches:
4. The vacuum lid of claim 1, further comprises one or more latches (quick clips 22) to secure the adapter plate (platform 20) to the waste receptacle (trash bin 12).  

Regarding Claim 5, Jones teaches:
5. The vacuum lid of claim 1, wherein the adapter plate (platform 20) further comprises a latch block (block with pivot point for quick clips 22, Figures 5 and 6) and gasket (seal 30).  

Regarding Claim 6, Jones teaches:
6. The vacuum lid of claim 5, wherein the latch block (block with pivot point for quick clips 22, Figures 5 and 6) and the gasket (seal 30) are configured to adhere the adapter plate (platform 20) to the waste receptacle (trash bin 12).  

Regarding Amended Claim 7, Jones teaches:
7. The vacuum lid of claim 1, wherein the waste receptacle (trash bin 12) comprises a plurality of wheels (wheels shown in Figure 5) configured to allow movement of the waste receptacle.  

Regarding Claim 8, Jones teaches:
8. The vacuum lid of claim 1, wherein the extension collar (assembly of apparatus 10 without platform 20 comprising conical riser 24 attached to platform 20, Figures 1 and 5) comprises a mating latch anchor points (threaded aperture 26, see discussion below) to detachably receive the suction head of the vacuum cleaner (blower 15).  

Jones teaches a blower 15 that is detachably connected to the cited assembly with a threaded connection providing threadforms that serve as anchor points.  Jones does not specifically disclose that the anchor points are a latch.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the threaded connection attachment between the blower and the apparatus 10 on the Jones device to include a form of latch, either to lock against anti-rotation or as a replacement connection since applicant has not disclosed that latch anchor points solve any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with threaded connection or latched connection.

Regarding Claim 9, Jones teaches:
9. The vacuum lid of claim 1, wherein the extension collar (assembly of apparatus 10 without platform 20 comprising conical riser 24 attached to platform 20, Figures 1 and 5) further comprises a curved diverter plate (outwardly flared interior cone 28) at an inlet tube (inlet tube 35) to direct waste into the receptacle (Figure 3).  

Regarding Amended Claim 10, Jones teaches:
10. The vacuum lid of claim 1, wherein the adapter plate (conical riser 24) further comprises an opening (opening at angle attachment 34, Figure 5) to allow suctioned waste to collect at the waste receptacle (trash bin 12).  

Response to Arguments
Claim Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous claim objections.   

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).   

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed March 17, 2021, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-7, 9, and 10 under Jones US 2011/0247170 have been fully considered and are not persuasive.  However, as necessitated by amendment, 1-10 have been rejected under 35 U.S.C. 103 as presented above.  

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed March 17, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claim 8 under Jones US 2011/0247170 have been fully considered and are not persuasive.  However, as necessitated by amendment, 1-10 have been rejected under 35 U.S.C. 103 as presented above.  

Regarding the Applicant’s specific arguments: 
The Applicant argues:  “Jones does not disclose or suggest the present invention including the an adapter plate disposed at a top surface of the waste receptacle to connect to either the suction head of the shop vacuum or the waste receptacle. Jones discloses a trash bin vacuum adapter apparatus providing for converting an existing rolling trash bin into both a vacuum and a blower, selectively. The apparatus also saves labor and time by allowing a user to gather debris and waste and contain the waste in the bin, all in the same step.”

The Examiner respectfully disagrees.  As elected by the Examiner for the claim interpretation, the adapter plate clearly connects to the waste receptacle as shown in Figures 1, 3, and 5.  Therefore, the claims as currently written are taught by Jones and therefore rejected under 35 U.S.C. 103 accordingly.5

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC CARLSON/Primary Examiner, Art Unit 3723